Park, C. J.
The only error assigned in this case is that the court below held that “upon the facts found the defendants were guilty of negligence in leaving their horses unhitched and unattended in the manner described.” The finding of the court states all the facts with great particularity and the claim is that the court should have held as matter of law that the facts did not constitute a ease of negligence.
But the question of negligence cannot thus be made a question of law. No rule can be established by which negligence can be held to exist in one case and not in another. Negligence is the failure to exercise reasonable or ordinary care to avoid injury to others. It is a question of fact to be determined like all other questions of fact. The circumstances attending a transaction are merely evidence, more or less strong, going to show its existence in the party charged with it.
But this question has been determined by this court in the cases of Park v. O'Brien, 23 Conn., 339, and Dexter v. McCready, 54 Conn., 171. Both these decisions are directly against the claim of the defendants, and the law must now be regarded as settled in this state.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.